 NATIONAL ASSOCIATION OF BROADCASTENGINEERS355guaranteed in Section7 of the Act,the RespondentUnionand Respondent John A. Kennedy hiveengaged in unfair labor practiceswithinthe meaning of Section 8(b) (1) (A) of the Act.5.The aforesaidunfair labor practices are unfair labor practices affecting commercewithin themeaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]NATIONAL ASSOCIATION OF BROADCAST ENGINEERS ANDTECHNICIANS, C.I.O., HOLLYWOOD CHAPTERandNA-TIONAL BROADCASTING COMPANY, INC.Case No. 21-CD-31. June 4, 1953DECISION AND DETERMINATION OF DISPUTEThis proceedingarisesunder Section 10 (k) of the Act, whichprovides that "whenever it is charged that any person has en-gaged in an unfair labor practice within the meaning of para-graph (4) (d) of section 8 (b), the Board is empowered anddirected to hear and determine the dispute out of which suchunfair labor practice shall have arisen, . . . "On October 29, 1952, NationalBroadcastingCompany, Inc.,herein called NBC, filed with the Regional Director for theTwenty-first Region a charge against National Association ofBroadcastEngineersand Technicians, C.I.O., Hollywood Chap-ter,'herein called NABET, alleging that it had engaged inand was engaging in certain activities proscribed by Section8 (b) (4) (D) of the amended Act. It was alleged, in substance,that NABET had inducedand encouragedemployees of NBC toengage in a strike or a concerted refusal to work in the courseof their employment with an object of forcing or requiring NBCto assignparticular work to employees who are members ofNABET rather than to employees who are members of Inter-national Alliance of Theatrical Stage Employees and MovingPictureMachine Operators of the United States and Canada,A. F. of L., Local 33, herein called IATSE.Pursuant to Sections 102.71 and 102.72 of the Board's Rulesand Regulations, the Regional Director investigated the chargeand provided for an appropriate hearing upon due notice to allthe parties. Thereafter, a hearing was held before Louis S.Penfield,hearing officer, on February 24-26, 1953. Thehearing officer permitted IATSE to intervene on the basis ofitsclaim to jurisdiction over the work tasks involved hereinand its contract with NBC. All parties appeared at the hearingand were afforded full opportunity to be heard,to examineand cross-examine witnesses,and to adduce evidence bearingon the issues. The rulings of the hearing officer made at thehearing are free from prejudicial error and are hereby af-firmed= All parties were afforded an opportunity to argueiThe name of Respondent Union appears as amended at the hearing.Y At the conclusion of NBC's presentation of its case on direct, NABET moved to dismissthe notice of charge The hearing officer referred the motion to the Board. For the reasonsstated hereinafter, the motion is denied105 NLRB No. 59. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDorally before the hearing officer. All parties filed briefs withthe Board.Upon the entire record in the case, the Board makes thefollowing:FINDINGS OF FACT1.The parties stipulated, and we find, that NBC isengagedin commerce withinthe meaningof the Act.2.NABET and IATSE arelabor organizationswithin themeaning ofthe Act.3.The dispute.A. The factsNBC owns and operates several television stations, includingKNBH, in Los Angeles, California. Programs at KNBH orig-inatefrom NBC-owned studios, NBC-leased premises, andremote locations. Remote broadcasts are several types: Fieldpickups of events not produced primarily for television suchas political rallies and sport contests; "staged" broadcastsproduced primarily for television but regularly originatingaway from studio or leased NBC premises; and "staged"broadcasts produced primarily for television and regularlyoriginating from studio or leased NBC premises but trans-ferred to the field on particular occasions.The typical engineer or technical complement on a remotebroadcast includes the following employees represented byNABET: A technical director in overall charge of the pro-gram's engineering operations;a video engineer responsiblefor television picture equipment;an audio engineer for sound;one or more cameramen; on occasion,amicrowave trans-mitter engineer;and a light direction engineer responsible forthe handling and placing of lights by the lighting employees.The technical director is regularly assigned to remote pro-grams and decides which men from his regular field groupwill perform specific functions from time to time. Togetherwith the program director, he makes a preliminary survey ofthe proposed location to determine equipment needs, includingan estimate of the number and types of lights required for thejob.Almost all remotes use lighting equipment either of anelectrical or sunlight reflector type. All engineering, bothstudio and remote, is under the KNBH supervisor of televisionengineers.Should the remote program require stage sceneryor properties, facilitiesmen or stagehands represented byIATSE are assigned from the production facilities department.Studio shows temporarily transferred to the field take alongtheir stagehand crew including stage electricians engaged inlightingwork. As indicated hereinafter, until the events incontroversy,NABET television assistants or other NABET NATIONAL ASSOCIATION OF BROADCAST ENGINEERS357engineers were assigned by NBC to the work of handling andplacing lights on regular "staged" remote broadcasts.3NBC-KNBH began its television broadcasts from Los Angeleson January 1, 1949. Until late in 1951, NABET members per-formed all lighting functions whether at the studio or remotelocations. Thereafter NBC assigned studio lighting to IATSEwithout protest from NABET. As to remotes, NBC adopted apolicy which called for the assignment of lighting on "staged"remotes to IATSE and the continuation of assignments oflighting on field pickups toNABET. NBC classified as "staged"a program produced for television, containing a script orformat, rehearsed or preplanned, and utilizing staging elementsother than lighting, such as properties or scenery. It wassufficient under this policy that one of the elements be presentto classify the program as "staged." Accordingly, in December1951 and the spring of 1952, when major shows regularlybroadcast from NBC premises originated on particular oc-casions from remote locations, the IATSE studio crew handledthe lighting.4 However, during this period NBC did not observeitspolicy with respect to "staged" shows regularly broadcastfrom remote locations for NABET personnel continued to beassigned to light these shows5 until the Walter O'Keefe, CulverCity, broadcast of August 21, 1952.Prior to this Walter O'Keefe broadcast, KNBH Labor Re-lationsAssistant Turner decided that the show was "staged"and stagehands were assigned to lighting. NABET Representa-tivePennebaker protested the decision to NBC officials asviolative of the NABET agreement. The program director andthe technical director of the Walter O'Keefe show finally de-termined that the existing lights were sufficient and no lightingpersonnel were assigned to this broadcast. About aweek later,Pennebaker informed NBC officials that NABET would con-tinue to protest each remote broadcast in which lighting wasgiven to IATSE. NBC officials replied that lighting assignmentswould continue to be made on the basis of applicable contractsand company policy. NBC officials also referred to the factthatNABET did not protest the assignment of IATSE stageelectricians to the Bob Hope and Eddie Cantor remotes.Pennebaker replied: "Well, don't let's have Bob Hope showmade up again while this thing is pending because that is alittle bit expensive show to have this happen on."Prior to the Hollywood Hour broadcast of September 26,1952, from Town House,' Engineer Supervisor Burrell was3It is not disputed that NABET members are entitled to perform lighting work on fieldpickups as distinguished from "staged" remotes. There is also no dispute as to remotesbroadcast from premises where the operator of the establishment is already under unionagreement with respect to the furnishing of lighting.4These were: December 9, 1952, Eddie Cantor, El Toro Marine Basin; December 23. 1951,Bob Hope, San Diego; Christmas Day, 1951, Dinah Shore from her home; March 9, 1952, BobHope, Camp Elliott; June 15, 1952, Bob Hope, El Segundo. The record is not clear as to whetherIATSE or NABET members were assigned to the March 26 Bob Hope remote.5 Thesewere:Tex Williams show, Riverside Rancho; Hollywood Hour, Town House; EzioPinza, San Juan Capistrano (kinescope); and Walter O'Keefe from various locations.6 The facts material to the incidents of September 26 and October 12 are virtually undisputed 358DECISIONSOF NATIONAL LABOR RELATIONS BOARDinstructed by NBC to "see that facilities personnel were usedto light the show in case there was any dispute brought up onthis. i7 Thisshow was a "staged" broadcast, took place in theevening, and required electrical lighting equipment.Soon afterBurrell arrived, he was told by Clements, the technical di-rector,"that they were having some trouble about the lighting."In an alley next to the hotel Burrell and Clements joined a groupconsisting of two stagehands,Shockley,the light directionengineer,several othermembers of the NABET crew, andNABET Representatives Pennebaker and Neubouer. Pennebakerand Neubouer had earlier decided that NABET had jurisdictionover the lighting, that if a problem arose Clements should dothe talking, but that they would give him any advice he needed.At the start of the alley conference Burrell said to Clements,"I order you as the technical director to order your light di-rection engineer to start lighting this set."Clements turnedto Shockley and said, "Light the set." Pennebaker then calledClements' attention to the fact that "he should not give thisorder . . . ." Clements retracted his order. Burrell thenordered Shockley to light the set and Shockley said, "Underthe same circumstances, I can't light the set either." Burrellthen asked Pennebaker if he was "pulling these men off thejob," to which Pennebaker replied, "No, I am not pulling thesemen off the job but we cannot stay here and violate our contractas long as these men [the stagehands]are going to light theset."After a lapse of about 5 minutes during which no workwas performed, Burrell directed the stagehands to let theengineers handle the lights with the understanding that this wasunder management protest. The engineers who had assembledto hear the conference then went back to work.The Tex Williams show of October 12, 1952, was a "staged"daytime program broadcast from Knott's Berry Farm. Some-time after Burrell and Damon arrived at the Berry Farm,they observed a discussion between the stagehands and someengineers,includingHarold Lea, light directionengineer,adjacent to the truck containing the light reflectors. At thistime the cameramen were adjusting their cameras and thevideoman was stringing some "mike" leads. When TechnicalDirector Clements approached Burrell, the cameramen stoppedworking and listened to hear what was going on. In the im-mediate area of discussion were NABET RepresentativeNeubouer, Lea, other members of the crew, and Renfro, astagehand.Neubouer testified that he was instructed byNABET officialstogo to the Berry Farm "to ascertain whether any NABETjurisdiction was encroached upon," and that he was advised toresist any effort to "give away NABET's work to some otherlabor organization . . . if it became necessary." Clements in-formed Burrell that in his opinion the reflectors should behandled by NABET. Burrell replied that management wantedthem operated by stagehands and that Clements should issue7 James Damon of production facilities was also present. NATIONAL ASSOCIATION OF BROADCASTENGINEERS359orders to this effect. Clements replied that he could not dothis.When Burrell asked him if he refused to carry out theseinstructions, Clements said "he could not do it." Burrell thenasked Neubouer whether this action constituted a "walk off thejob." Neubouer did not agree that the men would walk off thejob but did say, "We could not, the NABET personnel, rather,could not work in violation of the existing NABET-NBC con-tract."Burrell testified that during this period a cameraman cappedhis lense, one of the men called to the video engineer "toknock off," and that "no one was doingany work." After some5minutes of the standstill, during which time Burrell made aninspection of the premises and discovered that no work wasbeing performed,he asked the stagehands to step aside andallow NABET to lightthe showunder protest. This was done.B.BargaininghistoryIn 1944, NABET was certified by the Board as the bargainingrepresentative in a systemwide unit of "all technical employees,wherever located . . .engaged inthe operation of technicalfacilities used in transmitting, converting and/or conductingaudio, video, and/or radio frequencies . . ." in the engineeringdepartments of NBC and the Blue Network, predecessor to theAmerican Broadcasting Co. $ The current agreement betweenNABET and NBC, effective November 1, 1951, and expiringJanuary 31, 1955, contains the following relevant sections:SECTION 1-16SCOPE OF UNITThe term "employee" as used in this Agreementapplies to all the technical employees of the Companywherever located,employed in the Engineering De-partment of the Company . . . .Group ZLight directionengineers9Group 11Television Assistant (who may performone or moreof the following duties.)...............Assist in lighting operation in the field"°National Broadcasting Company, Inc , 59 NLRB 478.9 The 1945 agreement contained a classification "lighting engineer" which was eliminatedin subsequent contracts The "light direction engineers," however, continued as a job classi-fication but was renumbered from group 12 to group 2 beginning in 1949.10 The agreement lists the additional duties as follows: Chauffeur-mechanic, field setup man,assist in video effects operation, assist in laboratory, assist radio and television receivingsetmen, adjust microwave receiving and transmitting parabolas,cameradolly operation,technical porters-Chicago, and technical stock clerks.291555 0 - 54 - 24 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDSECTION 1-18DUTIES(a)Technical EquipmentOnly employeesunder this Agreement shall oper-ate technical equipment,and technical equipment forthe purposes of this contract includes those facilitiesof the Engineering Department of the Company used intransmitting,converting,and/or conducting audio,video, and/or radio frequencies for use in broadcast,rebroadcast,audition,rehearsal,recording,and/or"on-the-air" playback . . . . 11InMay 1950, the Board, acting on petitions filed by NABETrequesting clarification or amendment of the 1944 certificationso as to include television lighting employees, issued its de-cision in National Broadcasting Company, Inc., et al.,3 findingthat all stage electricians, stage carpenters, and stage propertymen at the television stations of NBC in New York and inChicago constituted separate appropriate units. 13 The Boardstated:...we find it unnecessary to decide whether the Boardoriginally intended, in 1944, to include the lighting employ-ees involved herein in the NABET certified units, as wemay effectively dispose of these issues in their entiretyby a determination of the units in which these employeespresently belong.The finding that lighting employees, including those engagedin remote broadcasts, belonged in a unit of stagehands, waspredicated on these factors: Stage electricians were hired aspart of a crew with other stagehands, admittedly nontechnicalprogram department employees, with whom they interchangedduties; their job skills and experience partook of stage crafts-manship rather thanengineering;they were in the programdepartment rather than in the engineering department thoughtaking their working instructions from the technical directorand light directionengineer;and the history of stagehand bar-gaining under local wage scales and conditions which differedsubstantially from the systemwideengineercontracts ofNABET.In the supplemental decision issued August 1951,14 the Boardclarified the question of whether employees who spent more"The 1945 agreement contained in this section the following reference to lighting equip-ment: "No company technical equipment other than television lighting shall be operated byany person other than an employee of the company as herein before defined." This sentencewas omitted from all subsequent agreements1289 NLRB 1289.13 The Los Angeles station was not involved As a result of the elections conducted there-after, IATSE was certified as bargaining representative at these locations of NBC.14 95 NLRB 1334. NATIONAL ASSOCIATION OF BROADCAST ENGINEERS361than 50 percent of their time in handling and placing televisionlights at NBC in New York and Chicago,though designated asengineers,came within the bargaining unit.The Board stated:...engineers or any other NBC employees,irrespectiveof their job designations,who regularly spend more than50 percent of their time handling and placing televisionlights in the manner set forth in the decision in this caseare in effect stage electricians and belong in the unit forwhich IATSE has been certified as exclusive bargainingrepresentative.In both the original and supplemental decisions the Boardindicated that it was not deciding"whether lighting work isessentially technical or artistic . . . . "Effective August 1, 1952,and expiring July 31,1954, NBC-KNBH entered into an initial agreement with IATSE on the basisof voluntary recognition which provides:1.Scope of Agreement.This agreement covers and islimited to the employment by the Company of head stage-hands, stagehands,and utilitymen in connection with thepresentation of television performances or rehearsalsthereof at all the Company's television theaters,stages,shops, and studios in the Los Angeles area and at suchother locations in the Los Angeles area where the Companyispresenting a television performance which requiresthe services of stagehands . . . .3.A.Duties.(a)The duties of a stagehand will, . . .with respect to electrical work, include the maintenance,repair,placement and operation of all switchboards, dim-mer boards,spot lights and other lights and lighting de-vices used to light the set or control lighting in connectionwith such television performances; . . .C.Contentions of the partiesNABET alleges that the Board is without jurisdiction todetermine the dispute on the grounds that there is no evidencethat it directed or authorized the work stoppages;that it wascertified as the bargaining representative of the employeesinvolved;and that the work stoppages were solely for the pur-pose of obtaining compliance with the terms of the NABETcollective-bargaining agreement.With respect to the merits of the dispute,NABET assertsas the basis for its claimtothework in question--the coverageof the existing contract with NBC, the practice thereunder, andthe history of bargaining with NBC. NBC and IATSE justify theassignment of the work in dispute to IATSE for the reasonsthat the Board in the NBC lighting case recognized the handlingand placing of lights as staging rather than technical in charac-ter; that consequently NBC formulated its lighting assignmentsat NBC so as to assign "staged"remotes to IATSE and enteredinto an agreement with IATSE covering such assignments with- 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDout protest from NABET; and that NBC fulfilledits obligationunder the NABET contract by continuingto assign engineersto unstagedfield pickups.D.Applicabilityof the statuteThe charge, which was duly investigated by the Regional Di-rector, alleges a violation of Section 8 (b) (4) (D) of the Act,and the Regional Director was satisfied upon the basis of suchinvestigationthat therewas reasonablecause to believe that aviolation of Section 8 (b) (4) (D) of the Act had been committed.The record before us establishes that there is reasonablecause to believe that NABET induced and encouraged employeesofNBC to engage in a concerted refusal to perform servicesinorder to force or require NBC to assign the operation ofhandling and placing lights on remote ''staged" broadcasts tomembers of NABET although this work had been assigned toemployees who were members of IATSE. The Board has heldthat such factual circumstances are sufficient to invoke theBoard's jurisdiction to hear and determine a dispute withinthe meaning of Sections 8 (b) (4) (D) and 10 (k) of the Act.'Wefind that this is a dispute within the meaning of Sections 8 (b)(4) (D) and 10 (k) of the Act and, contrary to NABET's con-tentions, that it is properly before us for determination.'E. The merits of the disputeIn view of the express proviso contained in Section 8 (b) (4)(D)which permits activities otherwise proscribed if the "em-ployer is failing to conform to an order or certification of theBoard determining the bargaining representative for employeesperforming such work," we must first determine whether NBCis,in fact, failing to conform to a Board certification. Thedecision in the NBC lighting case, i' iii which the Board in effectdeclined to clarify the 1944 certification so as to include tele-vision lighting employees within the systemwide engineeringdepartment unit, is dispositive of the efficacy of that certifi-cation herein. We conclude, therefore, that the 1944 certifica-tion did not include the lighting employees involved in thisproceeding.We regard the dispute as essentially a disagreement between2 unions over the question of which of the 2 existing bargainingcontracts properly covers the work of handling and placinglights on remote "staged" broadcasts.The NABET contract in unambiguous terms provides for theassignment of lighting work on remote braodcasts to group 11television assistants,one of whose duties is to "Assist inlighting operation in the field." Neither this clause nor anyisLocal 26,international Fur and Leather Workers Union of the United States and Canada(Winslow Bros.& Smith Co ),90 NLRB 1379.9NABET's contentions directed to the effect of its certification and contract are treatedunder the merits of the dispute.n Supra. NATIONAL ASSOCIATION OF BROADCAST ENGINEERS363other provision of the agreement qualifies field lighting dutiesby a limitation to unstaged or pickup as distinguished from"staged" remotes. Nevertheless, on August 1, 1952,duringtheterm of the NABET agreement, NBC and IATSE executed anagreement the scope of which covers all field as well as studiolighting and NBC madeassignmentsaccordingly. Unless, there-fore, the practice under the NABET agreement warrants aninference of nullification by administration, we believe theIATSE agreement and the assignments thereunder, to the extentmaterial herein, infringed upon the NABET contract.It is clear that as to regular "staged" remotes, NBC, con-sistentwith the NABETagreement,assigned engineers tolight the shows.'8 Following execution of the IATSE agree-ment, however, N$C departed from this practice whereuponNABET protested and ultimatelyengaged in work stoppages ontheHollywood Hour and Tex Williams shows. The lightingduties on these shows remained the same as on other"staged"remotes and no change in operating equipment was involved. Itisequally clear that as to studio shows temporarily trans-ferred to remote locations, NBC, for a substantial period priorto the agreement with IATSE, repeatedly assigned stagehandsto lighting. NABET did not protest this action until well afterit had become established practice. We conclude that the prac-tice atKNBH with regardto lighting assignments on regular"staged" remotes conformed with the language of the groupII clause in the NABET agreement. With regard to studio showstemporarily transferred to the field, however, we think NABETwaived whatever contractual rights it may have had to suchlightingassignments.'9In the light of the coverage of the precedent NABET agree-ment, the consistent practice thereunder on regular"staged"remotes, and the identity of the lighting functions on the broad-casts in question as compared with previous assignments toNABET engineers, we are of the opinion that in assigningIATSE stagehands .to light the shows of September 26 and Octo-18By way of explaining the failure to apply its lighting policy to regular "staged" remotes,Turner testified and NBC argues that when a "staged" remote was lit by NABET, he was notconsulted, knew nothing of the program until months after it had been broadcast, or his ex-press instructions were disregarded. Assuming as a fact that operating personnel did notcarry out company policy, this does not, in our opinion, detract from the actual practice ofassigning NABET members to light regular "staged" remotes. It is not questioned that NABETmembers so labored as employees of NBC. Clearly, once NBC determined to implement itspolicy, of assigning stagehands, it had no difficulty in effectively transmitting this order throughsupervisory personnel. We find this contention without merit.19Moreover, we believe the inclusion of lighting duties on temporary remotes in the IATSEagreementreconcilable with the NABET contract which does not extend to the handling andplacing of lights on broadcasts that are essentially studio shows though temporarily removedto the field.We do not of course refer above to any lighting duties other than those in dispute in thisproceeding. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDber 12, NBC acted in derogation of the NABET contract. to TheBoard is persuaded that to fail to hold as controlling hereinthe contractual preemption of the work in dispute would beto encourage disregard for observance of binding obligationsunder collective-bargaining agreements and invite the veryjurisdictional disputes Section 8 (b) (4) (D) is intended to pre-vent.Moreover, contrary to the contentions of NBC and IATSE,we do not consider the fact that NABETpossessesneithercertification nor Board order as precluding a determinationthat its contract covers the assignment of the work in dispute.This is so because a literal construction of Section 8 (b) (4)(D),uiin the circumstances of this case, would require thatthe Board acquiesce in the invasion of an incumbent union'scontractual rights by sanctioning the device of reallocatingwork assignments under color of an agreement with a rivalunion at a time when the applicable contract is in full force andeffect.The incumbent union compelled thereby to strike toprotect its contract 22 would be denied a determination in itsfavor in a 10 (k) proceeding because it lacked a certificationor Board order, a result wholly incongruous with the purposeof the Act to promote stability of bargaining relations and20 Both NBC and IATSE point to the American Broadcasting Company agreement with NABETidenticalwith the NBC-NABET agreement and jointly negotiated, under which all remotelighting in Los Angeles is assigned in practice to IATSE. NABET maintains that this resultedfrom a bargain peculiar to conditions at ABC. It is sufficient herein that the practice at NBCas indicated above conformed to the NABET agreement and that there exists no contractambiguity such as would require resort to industry practice for purposes of clarification.Moreover, we note that NBC itself did not adopt the ABC arrangement for it does not disputethe assignment of NABET members to field pickupsSiThe relevant portions of Section 8 of the Act are as follows:(b) It shall be an unfair labor practice for a labor organization or its agents--O(4) to engage in, or to induce or encourage the employees of any employer to engage in,a strike or a concerted refusal in the course of their employement to use, manufacture,process, transport, or otherwise handle or work on any goods, articles, materials, orcommodities or to perform any services, where an object thereof is: . .(D) forcing orrequiring any employer to assign particular work to employees in a particular labororganization or in a particular trade, craft, or class rather than to employees in anotherlabor organization or in another trade, craft, or class, unless such employer is failingto conform to an order or certification of the Board determining the bargaining repre-sentative for employees performing such work:. .2ZOn the facts of this case, we do not construe the no-strike provision of the NABET agree-ment as a bar to a determination that the NABET contract properly covers the work in dis-pute. The relevant clause provides:There will be no stoppage of work, lockout or other interference with Company operationsand the employees hereunder will perform their regular and customary duties for theCompany until one of the parties has failed to comply promptly with any final decision ofan arbitrator. (Underscoring supplied.)In assigning the work to IATSE, NBC, in our view, prevented NABET engineers from per-forming "their regular and customary duties" which included the handling and placing oflightson regular "staged" remotes. In any case, it is apparent that had NABET soughtarbitration of its work claim under the agreement, an award pursuant thereto would not bindIATSE. Cf Winslow Bros. & Smith Co., supr. ROCKLAND LIGHT AND POWER COMPANY365minimize industrial disputes.23Accordingly, in view of theforegoing,we find that the employees handling and placinglights on regular "staged" remote broadcasts at KNBH are atpresent covered by the contract between NBC and NABET.24DETERMINATION OF DISPUTEOn the basis of the foregoing findings of fact and upon theentire record in this case, the Board makes the following de-termination of dispute pursuant to Section 10 (k) of the amendedAct:1.The handling and placing of lights on regular "staged"remote broadcasts at NBC-KNBH, Los Angeles, California, isat present covered by the agreement in existence between NBCand National Association of Broadcast Engineers and Techni-cians,C.I.O.,and not by the agreement between NBC andInternationalAllianceofTheatrical Stage Employees andMoving Picture Machine Operators of the United States andCanada, A. F. of L., Local 33.2.Within ten (10) days from the date of this Decision andDetermination of Dispute, National Broadcasting Company,Inc., National Association of Broadcast Engineers and Techni-cians, C.I.O., Hollywood Chapter, and International Alliance ofTheatrical Stage Employees and Moving Picture MachineOperators of the United States and Canada, A. F. of L., Local33, shall each notify the Regional Director for the Twenty-firstRegion, in writing, of the steps it has taken to comply with theterms of this Decision and Determination of Dispute.231tis a well-recognized rule of statutory interpretation that a literal construction whichwould lead to absurd or incongruous results should be avoided, even where the literal purportof the words used is clear.24As we view the issue presented in this proceeding one of paramount contractual right tothe work in question, the arguments in the briefs of NBC and IATSE directed to representa-tion criteria are deemed inapplicable. Accordingly, we need not now decide whether the NBClighting case would be controlling were the issue one of appropriate unit. Cf. National Associa-tion of Broadcast Engineers and Technicians, CIO (National Broadcasting Company, Inc.),103 NLRB 479; Radio and Television Broadcast Engineers Union, Local 1212, InternationalBrotherhood of Electrical Workers, A. F. L. (Columbia Broalcast ng System, Inc.), 103NLRB 1256. Further, we note that the NBC lighting case did not involve unit findings withrespect to KNBH.ROCKLAND LIGHT AND POWER COMPANYandINTER-NATIONAL CHEMICAL WORKERS UNION, AFL, LOCAL 143,PetitionerROCKLAND LIGHT AND POWER COMPANYandINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,AFL, Petitioner. Cases Nos. 2-RC-5531 and2-RC-5564.June 4, 1953DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held105 NLRB No. 53.